                 Case 20-10553-CSS         Doc 344       Filed 04/24/20      Page 1 of 1




April 24, 2020

United States Bankruptcy Court
District of Delaware
824 Market Street, 3rd Floor
Wilmington, DE 19801


In Re: Chapter 7, Case No.: 20-10553-CSS
Art Van Furniture, LLC
6500 East 14 Mile Road
Warren, MI 48092
EIN: XX-XXXXXXX

To whom it may concern;

Please withdraw my claim number 1337. The credit card company that the recliner was purchased
through (at Wolf Furniture) sent notification that the $749.41 will be credited back to the credit card
account on the next statement.

Thank you.




Elizabeth Foltin
606 Holliday Hills Drive
Hollidaysburg, PA 16648

Claim number 1337
